         Case 1:16-cv-02362-RA-KNF Document 445 Filed 01/07/21 Page 1 of 5

                                                                USDC-SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC#:
                                                                DATE FILED:
 WILFREDO TORRES,

                            Plaintiff,
                                                                  16-CV-2362 (RA)
                       v.                                         MEMORANDUM
                                                                 OPINION & ORDER
 NYC POLICE DEPARTMENT, et al.,

                            Defendants.



RONNIE ABRAMS, United States District Judge:

       Plaintiff Wilfredo Torres brings this action alleging violation of his constitutional rights

stemming from two incidents in which New York Police Department (“NYPD”) officers and Fire

Department of New York (“FDNY”) personnel entered his home without a warrant, and on one occasion,

took him to a hospital without his consent. See Second Amended Complaint (“SAC”) (Dkt. 275).

Pending before the Court are Defendants Dennis McGowan and Dr. Aaron Buckland’s motions for

summary judgment. Dkt. 414; Dkt. 419.

       McGowan is the former Executive Director of Investigations for the New York City Department

of Buildings. See Affidavit of Dennis McGowan, dated November 17, 2017 (“McGowan Aff.”) (Dkt.

209) ¶¶ 1–2. On September 28, 2015—upon receiving multiple messages from Torres asserting that

dangerous fumes were entering his apartment—McGowan informed the NYPD that Torres may be in

danger. Id. ¶¶ 6–8. This call resulted in the NYPD’s warrantless entry of Torres’s apartment on that

same date. SAC ¶ 30. Buckland is a surgeon at New York University School of Medicine who operated

on Torres on April 26, 2016. See Affidavit of Aaron Buckland, dated August 13, 2020 (“Buckland Aff.”)

(Dkt. 421) ¶¶ 1, 3. On April 28, 2016, after Torres left the hospital against medical advice, Buckland
            Case 1:16-cv-02362-RA-KNF Document 445 Filed 01/07/21 Page 2 of 5



was present for the warrantless entry of FDNY personnel into Torres’s apartment and later recommended

that Torres be transported to Bellevue Hospital for evaluation. Id. ¶ 8.

          The Court assumes the parties’ familiarity with the remaining facts and procedural history this

case, and will not reiterate them here. For the reasons provided below, the motions for summary

judgment are GRANTED.

                                               DISCUSSION

          Torres asserts that McGowan caused him harm by asking the NYPD to conduct a wellness check

on Torres, leading to the NYPD’s warrantless entry into Torres’s apartment on September 28, 2015. See

SAC ¶¶ 26–30. Torres similarly asserts that Dr. Buckland harmed him by authorizing NYPD and FDNY

personnel to seize Torres and transport him against his will to Bellevue Hospital on April 28, 2016. See

id. ¶¶ 37–39. Although Torres’s complaint is not entirely clear, the Court construes Torres’s claims

against both McGowan and Buckland as 42 U.S.C. § 1983 claims for violation of his Fourth Amendment

rights.

          To establish liability under § 1983, Torres must show “[i] the defendant acted under color of state

law; and [ii] as a result of the defendant’s actions, the plaintiff suffered a denial of h[is] federal statutory

rights, or h[is] constitutional rights or privileges.” Annis v. Cty. of Westchester, 136 F.3d 239, 245 (2d

Cir. 1998). McGowan is not alleged to have personally participated in the search of Torres’s home on

September 28, 2015, SAC ¶ 27, nor is Buckland alleged to have personally participated in the forced

entry of Torres’s home on April 28, 2016, or his seizure on that date, id. ¶ 38; Buckland Aff. ¶ 6.

Nonetheless, each may still be liable under § 1983 if he “participate[d] in bringing about a violation of

the victim’s rights . . . ‘indirect[ly]’—such as [by] ordering or helping others to do the unlawful acts,

rather than doing them him[self].” Provost v. City of Newburgh, 262 F.3d 146, 155 (2d Cir. 2001)

(explaining that § 1983’s “direct participation” requirement “does not foreclose the liability of a person



                                                       2
          Case 1:16-cv-02362-RA-KNF Document 445 Filed 01/07/21 Page 3 of 5



who, with knowledge of the illegality, participates in bringing about a violation of the victim’s rights but

does so in a manner that might be said to be ‘indirect’”).

        On June 18, 2020, the Court adopted a report and recommendation prepared by Magistrate Judge

Fox addressing a motion for summary judgment filed by several other Defendants in this case, including

those NYPD officers and FDNY personnel involved in the September 28, 2015 and April 28, 2016

incidents. See Dkt. 388 (adopting Judge Fox’s February 26, 2020 report and recommendation, found at

Dkt. 376). After considering the evidence presented by those Defendants, as well as Torres’ 33-page

brief in opposition and multiple supplementary memoranda, Dkt. 229, 246, 47, 380, the Court granted

the motion for summary judgment. The Court concluded that Defendants’ actions on both of those dates

were reasonable under the emergency aid doctrine, and that the conduct at issue was thus not unlawful.

Id. at 2–3, 6.

        To the extent that Torres now seeks to challenge this conclusion, his efforts are barred by the

law-of-the-case doctrine, which “commands that when a court has ruled on an issue, that decision should

generally be adhered to by that court in subsequent stages in the same case unless cogent and compelling

reasons militate otherwise.” Johnson v. Holder, 564 F.3d 95, 99 (2d Cir. 2009); see also Arizona v.

California, 460 U.S. 605, 618 (1983) (“[W]hen a court decides upon a rule of law, that decision should

continue to govern the same issues in subsequent stages in the same case.”). Compelling reasons include

“an intervening change in law, availability of new evidence, or the need to correct a clear error or prevent

manifest injustice,” Johnson, 564 F.3d at 99, none of which have been demonstrated here.

        Torres has provided no new evidence—nor cited any intervening change in law—to alter the

Court’s prior ruling that no constitutional violation occurred during either the September 28, 2015 or the

April 28, 2016 incident. As Judge Fox noted in his February 26, 2020 report and recommendation, the

officers involved in the September 28 incident believed they were responding to a possible emergency

situation. Dkt. 376 at 24. They had been called to Torres’s apartment on the belief that he was in “need

                                                     3
          Case 1:16-cv-02362-RA-KNF Document 445 Filed 01/07/21 Page 4 of 5



of assistance because he may have been overcome by toxic fumes entering the premises.” Id. When

they arrived they were unable to communicate with Torres. Id. And while waiting to be let into the

apartment, one officer “heard what he believed was the sound of a person falling inside Torres’s

apartment.” Id. The April 28 incident was likewise believed to be a medical emergency. The NYPD

and FDNY personnel involved in that incident had been informed that “Torres [had] left [the hospital]

in an agitated state, with a medical device implanted in an open wound and that his judgment might be

impaired, based upon his recent surgery and the medications that had been administered to him post-

operatively.” Id. at 25. Moreover, when the first responders arrived at Torres’s home, Torres “fail[ed]

to respond when the City’s employees knocked on his door.” Id. These uncontested facts rendered both

warrantless entries into Torres’s apartment, as well as Torres’s transport to the hospital, reasonable under

the emergency aid doctrine. See Chamberlain v. City of White Plains, 960 F.3d 100, 105 (2d Cir. 2020)

(“Under the emergency aid doctrine, exigent circumstances exist permitting entry [under the Fourth

Amendment] if law enforcement has probable cause to believe that a person is ‘seriously injured or

threatened with such injury.’” (quoting Brigham City v. Stuart, 547 U.S. 398, 403 (2006))).

       Because neither the September 28, 2015 nor the April 28, 2016 incident was unlawful, neither

McGowan nor Buckland can be said to have “participate[d] in bringing about a violation of [Torres’]

rights.” Provost, 262 F.3d at 155. For this reason, the Court concludes that no reasonable jury could

find McGowan or Buckland liable under § 1983, and so grants their motions for summary judgment.




                                                     4
           Case 1:16-cv-02362-RA-KNF Document 445 Filed 01/07/21 Page 5 of 5



                                            CONCLUSION

         The Clerk of Court is respectfully directed to terminate the motions pending at docket entries

414 and 419 and to terminate Defendants Dennis McGowan and Dr. Aaron Buckland from this case.

SO ORDERED.

Dated:      January 7, 2021
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge




                                                   5
